As filed with the Securities and Exchange Commission on February 27, 2009 Registration No. 33-17486 811-05346 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N -1 A - REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ - - Pre-Effective Amendment No. / / - - Post -Effective Amendment No. 39 /X/ and - - REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY /X/ ACT OF 1940 - - Amendment No. 40 /X/ (Check appropriate box or boxes) - PUTNAM VARIABLE TRUST (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / X / on April 30, 2009 pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM VARIABLE TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 This Post-Effective Amendment relates solely to the Registrants Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund series. Information contained in the Registrants Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. Prospectus April 30, 2008 Putnam Variable Trust Class IA and IB Shares Global Sector Putnam VT Global Health Care Fund* This prospectus explains what you should know about Putnam VT Global Health Care Fund, one of the funds of Putnam Variable Trust (the Trust), which offers shares of beneficial interest in separate investment portfolios for purchase by separate accounts of various insurance companies. Please read it carefully. Certain shares of other funds of the Trust are offered through other prospectuses. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. * Prior to January 2, 2009, Putnam VT Global Health Care Fund was known as Putnam VT Health Sciences Fund. CONTENTS Fund summary (including Goal, Main investment strategies, Main risks, Investor profile, Past performance, and Costs associated with your investment) What are the funds main investment strategies and related risks? Who oversees and manages the fund? How to buy and sell fund shares Distribution Plan and payments to dealers How does the fund price its shares? Policy on excessive short-term trading Fund distributions and taxes Financial highlights 1 Fund summary Goal The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GLOBAL STOCKS » Global investing . The use of the term "global" in the funds name is meant to emphasize that we look for investment opportunities on a worldwide basis and that our investment strategies are not constrained by the countries or regions in which companies are located. As a result, the portions of the fund that are invested in U.S. and foreign companies will change over time based on both the number and size of U.S. and foreign companies in such group of industries and on our assessment of the relative investment potential of such companies. By way of illustration, the table below lists the current allocation between U.S. and foreign companies reflected in the key market index used to evaluate the fund's performance: Benchmark U.S. Foreign MSCI World Health Care Index to be provided to be provided As noted above, however, the portions of a fund's investments represented by U.S. and foreign companies may differ from those of this index based on our assessment of relative investment potential at any particular time. We invest mainly in common stocks of companies worldwide in the health care industries that we believe have favorable investment potential. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the health care industries. We consider a company to be in the health care industries if, at the time of investment, we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in large and midsized companies, although we can invest in companies of any size. MAIN RISKS The main risks that could adversely affect the value of the fund's shares and the total return on your investment include: » Equity risk - the risk that the stock price of one or more of the companies in the fund's portfolio will fall, or will fail to rise. Many factors can adversely affect a stock's performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. » Market risk - the risk that movements in financial markets will adversely affect the price of the fund's investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. » Industry focus risk - the risk of investing in a single group of industries. Investments in the health care industries, even though representing interests in different companies within these industries, may be affected by common economic forces and other factors. This increases the fund's vulnerability to factors affecting a single group of industries. This risk is significantly greater than for a fund that invests in a broader range of industries, and may result in greater fund losses and volatility. » Non-diversification risk - the risk of investing in fewer issuers than a fund that invests more broadly. The fund is "non-diversified," which means that it may invest more of its assets in the securities of fewer issuers than a "diversified" fund. The fund's ability to invest in fewer issuers increases the fund's vulnerability to factors affecting a single investment; therefore, the fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. » Foreign risk - the risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. 2 You can lose money by investing in the fund. The fund may not achieve its goal, and is not intended as a complete investment program. An investment in the fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. INVESTOR PROFILE This fund is designed for investors seeking capital appreciation and who are willing to wait out short-term market fluctuations. The fund discourages short-term trading activity. It should not be your sole investment. However, the fund may be appropriate as part of a portfolio of funds with different investment strategies, such as growth, blend, value, and income. Ask your financial representative for details. PAST PERFORMANCE The performance information below gives some indication of the risks and potential rewards associated with an investment in the fund and why a long-term investment horizon is important. The bar chart shows calendar year returns and the average annual total return over the past 10 years for the fund's class IA shares. Although this information can be valuable, effective January 2, 2009, the funds main investment strategies changed to focus on investments in common stocks of companies worldwide in the health care industries. As performance prior to January 2, 2009 reflected the funds main investment strategy to focus on common stocks of U.S. companies in the health care industries, performance prior to January 2, 2009 may have differed if the fund invested mainly in common stocks of companies worldwide in the health care industries. It is important to remember that past performance is not necessarily an indication of future results. CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES Annual Performance of IA shares at NAV (Bar chart) Plot points -3.93
